DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendment filed on 05/04/2021 are acknowledged and entered.

Claims 1-32 were pending.  In the amendment as filed, applicants have cancelled claims 1-32; and added claims 33-40.  Therefore, claims 33-40 are currently pending and are under consideration in this Office Action.  Further, a substitute specification was filed on 05/04/2021 in respond to the ‘NOTICE TO FILE MISSING PARTS OF NONPROVISIONAL APPLICATION’ mailed on 03/05/2021. 

Priority
As stated in the Application Data Sheet (ADS) filed on 02/11/2021, this present application is a continuation (CON) of 15/774,978 that was filed on 11/10/2016.  15/774,978 is a 371 of PCT/US2016/061444 filed on 11/10/2016.  PCT/US2016/061444 claims priority to provisional application 62/254,109 that was filed on 11/11/2015.  Therefore, this application has been afforded the effective filing date of 11/11/2015 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 05/04/2021 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 33 is objected to because of the following informalities: the acronym “FLT 3”/”FLT-3” is not define in the claim so that those who are ordinary skills in the art would know applicant intended meaning.  It should be defined on its first appearance.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,927,418 B2 (referred hereinafter as Gordon et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 33-40 and the method of claims 1-5 of Gordon et al. have similar method steps and uses a composition with similar structural features.

17/173,677
US 10,927,418 B2
Claim 33: A method to treat a hematologic cancer in a hematologic cancer-bearing subject which method consists essentially of administering an effective amount of a combination of an inhibitor of FLT 3 and a liposomal formulation comprising cytarabine and daunorubicin co-encapsulated at a synergistic molar ratio.
1. A method to treat a hematologic cancer in a hematologic cancer-bearing subject which method consists essentially of administering an effective amount of a combination of CPX-351 and an inhibitor of FLT-3, and wherein said subject has a mutation in the Fms-like tyrosine receptor kinase 3 (FLT-3) gene.
Claim 34: The method of claim 33, wherein said subject has a mutation in the Fms-like tyrosine receptor kinase 3 (FLT 3) gene.

Claim 35: The method of claim 33, wherein the mutation is an activating mutation in the FLT 3 gene.
2. The method of claim 1, wherein the mutation is an activating mutation in the FLT 3 gene.
Claim 36: The method of claim 33, wherein the FLT-3 inhibitor and the liposomal formulation are administered simultaneously or wherein the liposomal formulation is administered prior to treatment with FLT-3 inhibitor or wherein the FLT-3 inhibitor and the liposomal formulation are administered in the same composition.
3. The method of claim 1, wherein CPX 351 and FLT-3 inhibitor are administered simultaneously or wherein CPX 351 is administered prior to treatment with FLT-3 inhibitor or wherein the CPX-351 and FLT-3 inhibitor are administered in the same composition.
Claim 37: The method of claim 33, wherein the hematologic cancer is selected from the group consisting of acute myelogenous leukemia (AML), acute lymphocytic leukemia (ALL), chronic lymphocytic leukemia (CLL), chronic myeloid leukemia (CML), myeloproliferative neoplasms (MPNs) and lymphomas.
4. The method of claim 1, wherein the hematologic cancer is selected from the group consisting of acute myelogenous leukemia (AML), acute lymphocytic leukemia (ALL), chronic lymphocytic leukemia (CLL), chronic myeloid leukemia (CML), myeloproliferative neoplasms (MPNs) and lymphomas.
Claim 38: The method of claim 33, wherein the FLT-3 inhibitor is quizartinib, midostaurin, tandutinib, sorafenib, sunitinib, lestaurtinib, crenolanib, gilteritinib, AST-487, dovitinib or linifanib.
5. The method of claim 1, wherein the FLT-3 inhibitor is quizartinib, midostaurin, tandutinib, sorafenib, sunitinib, lestaurtinib, crenolanib, gilteritinib, AST-487, dovitinib or linifanib.


Although, Gordon et al. does not specifically claim the limitations as recited by claim 1 (‘a liposomal formulation comprising cytarabine and daunorubicin co-encapsulated at a synergistic molar ratio’), claim 39, and claim 40, it is art recognized that the claimed CPX-351 of Gordon et al. is a nano-scale low-cholesterol liposome formulation containing cytarabine and daunorubicin co-encapsulated at a 5:1 molar ratio that have shown to be optimally synergistic both ex vivo and in vivo (see applicant admitted prior art (APA) pg. 1 of the present specification, para. [0003]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to recognized the claimed CPX-351 of Gordon et al. is structurally the same as the composition claimed by the limitations of claims 1, 39, and 40.  Thus, in view of art recognized knowledge for the claimed CPX-351 of Gordon et al., there would have been a reasonable expectation of success to recognized that the claimed treatment methodology of instant claims 33-40 is anticipated by the claimed treatment methodology of Gordon et al.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,927,418 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020